UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1736



BRENDA M. LOCKLEAR,

                                              Plaintiff - Appellant,

          versus


KECIA GAITHER, M.D.,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:04-cv-00111-F)


Submitted:   March 30, 2007                 Decided:   April 20, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry M. Coe, Wilmington, North Carolina, for Appellant. Charles
D. Creech, W. Gregory Merritt, HARRIS, CREECH, WARD & BLACKERBY,
P.A., New Bern, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Brenda Locklear appeals from the jury verdict in favor of

Kecia Gaither, M.D., whom Locklear named as the sole Defendant in

a medical malpractice action.* Locklear contends that the district

court improperly instructed the jury on the governing law and that

the district court abused its discretion in declining to instruct

the jury in accordance with her proposed instructions.   Because we

find neither of Locklear’s contentions have merit, we affirm.

          This court reviews de novo whether a district court’s

instructions are a correct statement of the law.    Emergency One,

Inc. v. American FireEagle, Ltd., 228 F.3d 531, 538 (4th Cir.

2000).   In reviewing the instructions, however, “we are mindful

that district courts are necessarily vested with a great deal of

discretion in constructing the specific form and content of jury

instructions, and they are not required to accept all the suggested

instructions offered by the parties.”     Id. (internal quotation

marks and citation omitted).

          We review a district court’s decision to give (or not to

give) a jury instruction for abuse of discretion.        See United

States v. Abbas, 74 F.3d 506, 513 (4th Cir. 1996).       A district

court abuses its discretion when it fails or refuses to exercise



     *
      Locklear originally brought suit in the North Carolina
Superior Court for Robeson County. Gaither, a New York resident,
removed the action to federal court pursuant to 28 U.S.C. § 1332
(2000).

                               - 2 -
its discretion or when its exercise of discretion is flawed by an

erroneous legal or factual premise. James v. Jacobson, 6 F.3d 233,

239 (4th Cir. 1993).        When jury instructions are challenged on

appeal, the issue is whether, taken as a whole, the instructions

fairly stated the controlling law.         United States v. McQueen, 445

F.3d 757, 759 (4th Cir.), cert. denied, 127 S. Ct. 116 (2006).

           We have thoroughly reviewed the jury instructions given

by the district court and conclude that they accurately apprised

the jury of the governing law.     Further, the district court did not

abuse its discretion in declining to give the jury instructions

proposed by Locklear.       Accordingly, we affirm.       We dispense with

oral   argument   because    the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                   - 3 -